Citation Nr: 0934873	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1975.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which denied the Veteran's claims of entitlement to service 
connection for PTSD and a low back disorder.  She perfected a 
timely appeal to that decision.  

In August 2009, the Veteran appeared at the RO and testified 
at a videoconference hearing before the undersigned Acting 
Veterans Law Judge, sitting in Washington, D.C.  The Veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the videoconference hearing is of record.  
Additional evidence was received at that time along with a 
waiver of consideration by the Agency of Original 
jurisdiction.  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat.  

2.  The current diagnoses for PTSD are not predicated upon a 
verified in-service stressor, or credible evidence of 
personal assault.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2005 from the RO to the Veteran which 
was issued prior to the RO decision in May 2005.  That letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Additionally, the communication 
provided information on the types of evidence that could 
substantiate a personal assault claim.  See Patton v. West, 
12 Vet. App. 272 (1999);  38 C.F.R. § 3.304(f)(3).  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
August 2006 SOC, the July 2008 SSOC, and the April 2009 SSOC 
provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded a VA examination in 
March 2008.  The examination was conducted by a medical 
doctor.  The report reflects that the examiner solicited 
symptoms from the Veteran, examined the Veteran, and provided 
a diagnosis consistent with the record.  Therefore, this 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
PTSD, given the Veteran's testimony before the Board, given 
that she has been provided all the criteria necessary for 
establishing service connection, and considering that the 
Veteran is represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  

II.  Factual background.

The Veteran had active service from February 1973 to February 
1975.  Her service treatment records (STRs) are negative for 
any psychiatric complaints or treatment.  They are also 
absent any indication of an assault upon her during military 
service.  The service personnel records cover the Veteran's 
performance and show that her over-all evaluations for both 
conduct and efficiency were "good" or "excellent" for the 
period in question; they indicated that she was performing 
"well."  

The Veteran's claim of entitlement to service connection for 
PTSD was received in December 2004.  Submitted in support of 
her claim was a statement wherein the Veteran indicated that 
she was sexually assaulted in service in 1972; she reported 
being assaulted in her car by a pilot who offered to walk her 
to her car upon leaving the Rickenbacker AFB Officer's Club.  
The Veteran indicated that the pilot attempted to force her 
to perform a sexual act; they argued and he finally allowed 
her to drive away.  The Veteran stated that she didn't go to 
the Officer's club for months and tried to forget the 
incident; she also didn't report the incident to anyone.  She 
also reported an incident of harassment on an elevator in 
1973, when a Sergeant tried to pressure her to go on a date 
with him.  Finally, the Veteran also reported an incident in 
1974 when she was gang raped by a group of soldiers in an 
apartment in the Officers' Quarters.  The Veteran indicated 
that, when they were done, she was told not to tell anyone of 
the incident.  The Veteran indicated that, after those 
incidents, she developed problems with irritability, anger, 
anxiety, and panic attacks which affected her relationships.  

VA progress notes dated from 2004 through 2006 reflect 
diagnoses of anxiety state and depression.  During a health 
review in December 2004, it was noted that a screen for PTSD 
was positive.  In June 2005, it was noted that the Veteran 
was seen for treatment of depression and issues related to 
military sexual trauma (MST).  The Veteran continued to 
discuss her feelings and reactions after experiencing MST 
while in the service; she has not shared with many people.  
She noted that she currently felt tense and fearful talking 
with others, especially men.  The examiner stated that she 
reviewed the symptoms of PTSD the Veteran met some criteria, 
including hypervigilance, avoidance and hyperarousal.  The 
pertinent diagnosis was depressive disorder NOS.  Such 
diagnosis was again assessed in December 2005.  

The Veteran submitted several internet articles regarding the 
causes, symptoms, and clinical manifestations of PTSD.  One 
article dealt with psychological responses associated with 
sexual abuse or assault.  

A mental health note dated in February 2007 reflects an 
assessment of PTSD related to military sexual trauma.  During 
a clinical visit in January 2007, it was noted that there was 
a history of military sexual trauma that included a gang rape 
after she had been drugged.  She did not report the incident.  
There was another incident where she reported that a man 
tried to coerce her into sex with physical contact but no 
intercourse occurred.  Following an evaluation, the clinical 
diagnosis was panic, PTSD, chronic.  A March 2007 mental 
health note reflects a diagnosis of PTSD.  The Veteran 
underwent a neuropsychological consultation in June 2007; at 
that time, it was noted that she revealed sexual trauma that 
included a gang rape after being drugged, which she did not 
report.  In addition, she reported an incident where a man 
tried unsuccessfully to physically coerce her into sex.  The 
examiner stated that, based on her clinical history, the 
nature of her symptoms and the current test results, the 
diagnostic impression were PTSD and depressive disorder.  

The Veteran was afforded a VA examination in March 2008 for 
evaluation of PTSD related to personal assault during 
military service.  The Veteran reported that she was 
subjected to a gang rape after being drugged; she also 
reported harassment during military service.  The Veteran 
indicated that the sexual assault took place at the apartment 
off-base; she stated that she was too ashamed to seek medical 
care, and she did not disclose the incident to anyone at the 
time.  It was noted that the Veteran's statement also include 
report of a post-military physical and sexual assault by an 
intruder in 1982.  Following a mental status examination, the 
Veteran was diagnosed with major depression, recurrent.  The 
examiner stated that the issue of PTSD secondary to alleged 
sexual trauma while in the military could not be resolved 
with the information available from the interview or a review 
of the record.  At the present time, she did report symptoms 
of hypervigilance, avoidance and hyperarousal, but the 
symptoms of mood disturbance and cognitive impairment which 
cause current impairment are more clearly attributable to 
major depression, recurrent.  

In a statement, dated in April 2008, the Veteran's husband 
attested to psychiatric symptomatology as a result of her 
psychiatric disorder.  He noted that she had a lot of 
problems with interpersonal relations which caused her to 
lose her job.  He noted that she was unable to cope with her 
co-workers; she also complained of an inability to trust 
others both professionally and socially.  He stated that she 
has had these problems ever since he met her in 1980.  

The Veteran underwent a mental health evaluation in August 
2008.  She again reported being sexually assaulted in 1973 
while in the Air Force.  She tried to forget what happened to 
her and the memories and thoughts resurfaced after she had 
several physical challenges and started the process for 
filing a claim.  The examiner noted that the Veteran met all 
criteria for PTSD; as such, the pertinent diagnosis was PTSD, 
with a past diagnosis of major depression.  

At her personal hearing in August 2009, the Veteran testified 
as to an in-service sexual assault in October 1973; however, 
she did not report the incident.  She stated that, after the 
incident, she became isolated and kept to herself.  The 
Veteran indicated that she started having trouble at work, 
and received poor evaluation from her head nurse.  The 
Veteran indicated that she also developed problems with 
intimate relationships.  She further indicated that she 
traveled a lot just to get away from people.  

Submitted at the hearing was a statement from Dr. Rory F. 
Richardson, a licensed psychologist, dated in July 2009, 
indicating that he had been providing counseling and therapy 
to the Veteran since May 1, 2009.  He stated that he had the 
opportunity to review her medical records and performed a 
psychodiagnostic evaluation in order to examine the current 
impact of past traumas on her life and behavior.  Dr. 
Richardson stated that, in his personal experience and in the 
psychiatric and medical literature, it is known that a trauma 
such as rape and/or sexual harassment/assault can result in 
nightmares, flashbacks, hypervigilance, intrusive memories, 
fear, sleep disturbance, somatic complaints, distrust of 
others, isolation, and extreme anxiety, which is know as the 
diagnosis of PTSD.  Dr. Richardson stated that it was his 
opinion that it is more likely than not that the Veteran's 
PTSD, is the direct result of the rape and repeated sexual 
harassment while in military service between February 1973 
and February 1975.  

III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  (1) If the evidence establishes a 
diagnosis of post-traumatic stress disorder during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
(f).  

In this case, since there is no evidence or allegation of 
participation in combat with enemy forces, the Veteran's 
claimed stressor may be construed as based upon a non-combat 
personal assault.  Cases involving allegations of personal 
assault fall within the category of situations in which it is 
not unusual for there to be an absence of service records 
documenting the events of which the Veteran complains.  
Therefore, evidence from sources other than the Veteran's 
service records may corroborate an account of a stressor 
incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f) (3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b 
(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  
The Court has also held that these provisions of M21-1, which 
provided special evidentiary procedures for PTSD claims based 
on personal assault, were substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."  

The Court in Patton noted that the old manual provisions 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
The Court further noted that any such requirement would be 
inconsistent with the so-called equipoise doctrine, under 
which the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  The Board acknowledges that the record contains 
diagnoses of PTSD.  However, the question in this case is 
whether the Veteran has a verified stressor that could have 
resulted in the development of this disorder.  When a Veteran 
has not engaged in combat with the enemy, as in this case, 
any stressor claimed must be corroborated through service 
records or other credible sources, and a medical examiner 
cannot diagnose PTSD by simply assuming that uncorroborated 
stressor incidents actually occurred.  See Moreau v. Brown, 
supra.  

The Veteran has contended that she currently suffers from 
PTSD as a result of incidents experienced during service.  
She reported being gang raped by a group of servicemen in 
service, she reported another incident when a man tried to 
coerce her into sex with physical contact, and she reported 
being subjected to harassment.  However, none of these 
accounts have been corroborated, and her STRs do not show any 
indication that she suffered injuries consistent with being 
raped.  

It is important to note that the Veteran concedes that she 
did not report this alleged rape incident, and did not inform 
anyone of it.  There is no indication from service medical or 
personnel records that the Veteran may have experienced such 
a traumatic event at that time.  Moreover, the Veteran's 
service personnel records do not reflect changes in behavior 
or performance which might support the occurrence of the 
claimed stressful incidents.  Rather, her service personnel 
records show good and excellent performance evaluations 
during the period from February 1973 through 1975; that is, 
she had a consistent pattern of performance evaluations 
throughout her period of service.  As discussed above, the 
Veteran has denied that she sought treatment during service 
for any psychiatric complaints.  As such, the Board finds 
that this critical element necessary to establish service 
connection for PTSD is absent.  

The records show no unexplained contracting of disease or 
sudden change in behavior or personal circumstances, whether 
psychological, economic or otherwise, associated with any 
particular time or event in service, so as to suggest the 
occurrence of a personal assault.  Hence, absent any indicia 
of validity or events or actions as documented in records 
within the claims folders to support the Veteran's allegation 
of having been attacked in service, the alleged personal 
assault incident may not be accepted as a stressor to support 
the claim for service connection for PTSD, pursuant to 38 
C.F.R. § 3.304(f)(3).  In this regard, the Board expressly 
finds that the development requirements for the personal 
assault allegation have been fulfilled in this case.  

To the extent that the Veteran reports that she has had 
psychiatric difficulty since in-service events, the 
contemporaneous records are silent for psychiatric 
disability, the separation examination is normal and there is 
no reliable evidence of a psychiatric disorder in proximity 
to separation.  To the extent that she has a diagnosis of 
PTSD, such diagnosis has been questioned by a medical 
professional.  The March 2008 VA examiner determined that the 
issue of PTSD secondary to alleged sexual trauma while in the 
military could not be resolved with the information available 
from the interview or a review of the record.  The VA 
examiner also observed that the Veteran's statements also 
include report of a post-military physical and sexual assault 
by an intruder after service in 1982.  

The Board acknowledges that, in his July 2009 medical 
statement, Dr. Richardson attributed the Veteran's currently 
diagnosed PTSD to the claimed in-service stressor of a sexual 
assault by other military personnel; however, the premise an 
of in-service sexual assault was based solely upon the 
Veteran's statements to the examiner.  Consequently, that 
medical statement reflecting a diagnosis of PTSD is not based 
on any independently corroborating evidence of alleged in-
service stressors, but rather only on the Veteran's own self-
reported history.  Hence, that diagnosis of PTSD cannot serve 
to support the claim.  § 3.304(f).  "An opinion based upon 
an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the 
filtering of the Veteran's account of her naval service 
through a physician does not transform her account into 
competent medical evidence, or an accurate account of any 
alleged experiences, merely because the transcriber happens 
to be a medical professional.  See Leshore v. Brown, 8 Vet. 
App. 409 (1995).  

The Board has specifically determined that every effort to 
confirm the Veteran's alleged stressor in service has been 
undertaken, with negative results, and the veteran has 
identified no other source of official confirmation.  In the 
absence of a verified stressor, the unsupported diagnosis of 
PTSD is not sufficient to support the claim.  The Board is 
not required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the Veteran's military 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
West v. Brown, 7 Vet. App. 70, 78 (1994). Therefore, while 
the veteran has been diagnosed with PTSD, there is no 
verification of an in-service stressor that would justify 
this diagnosis.  See West v. Brown, at 78.  

As discussed above, the law does require adequate evidence of 
both stressor and diagnosis to establish a PTSD claim.  Here, 
there are no claimed stressor incidents which have been 
verified, or for which there is supporting evidence of the 
stressor events or sufficient evidence tending to suggest 
that the stressor events occurred.  Absent any such 
independently corroborated or accepted in-service stressors, 
including personal assault stressors, a diagnosis of PTSD 
related to service cannot be sustained to support the 
Veteran's claim, and the preponderance of the evidence is 
against her claim for service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  


REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

In this case, the Veteran maintains that she developed a low 
back disorder as a result of her military duties.  At her 
personal hearing in August 2009, the Veteran indicated that 
she experienced back pain in service; she noted that the back 
pain was caused by the physical activities required as a 
nurse.  The Veteran indicated that she spent a lot of time on 
her feet; she treated herself with over-the-counter 
medications.  The Veteran indicated that she was working for 
the VA hospital in the U.S. Virgin Islands in the 1980s when 
she suffered a pulled muscle in the back; she stated that 
they took x-rays of her back and leg and she was diagnosed 
with osteoarthritis.  

The Board notes that the Veteran's testimony indicates that 
there may be outstanding VA medical records.  VA has an 
obligation to obtain relevant records of which it is put on 
notice.  38 U.S.C.A. § 5103A (b) (West 2002).  VA is deemed 
to have constructive knowledge of documents generated by VA 
agents or employees, including VA physicians.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-3 (1992), If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  Hence, 
VA has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2008).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following action: 

1.  The RO should obtain all records of 
the Veteran's treatment records, 
including inpatient treatment records and 
clinical notes, from the Veterans 
Hospital in the U.S. Virgin Islands (Dr. 
Schneider Memorial Hospital) from 1980 
through 1990.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the agency of original jurisdiction 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Any 
negative search result should be 
communicated to the Veteran.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains adverse to the 
Veteran, both she and her representative 
should be furnished an appropriate 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the Veteran due process of law.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


